IN THE SUPREME COURT OF THE STATE OF DELAWARE

EDWARD A. JOBES,                          §
                                          §
      Defendant Below,                    §   No. 529, 2018
      Appellant,                          §
                                          §   Court Below—Superior Court
      v.                                  §   of the State of Delaware
                                          §
STATE OF DELAWARE,                        §   Cr. ID No. 1510004414
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                          Submitted: January 11, 2019
                          Decided:   February 25, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Edward Jobes, appeals from the Superior Court’s denial

of his first motion for postconviction relief. The State has filed a motion to affirm

the Superior Court’s judgment on the ground that it is manifest on the face of Jobes’s

opening brief that the appeal is without merit. We agree and affirm.

      (2)    The record reflects that on December 7, 2015, a grand jury indicted

Jobes for Rape Third Degree, following his arrest for engaging in sexual intercourse

with a fourteen-year-old girl. On February 24, 2016, Jobes pleaded guilty to the

lesser-included offense of Rape Fourth Degree. The parties agreed on an open
sentencing and a presentence investigation was conducted. On May 24, 2016, the

Superior Court sentenced Jobes to fifteen years’ incarceration, suspended after four

years for decreasing levels of supervision. Jobes did not file a direct appeal.

      (3)    In July 2016, Jobes filed a motion for modification of sentence. That

motion was denied. On July 18, 2016, Jobes filed a motion for postconviction relief

under Superior Court Rule 61. Jobes argued, among other things, that (i) the

prosecution committed misconduct by withholding favorable evidence and not

offering him a plea to unlawful sexual contact; (ii) there was insufficient evidence

to indict or convict him; (iii) his counsel was ineffective because she did not fully

review discovery materials with Jobes, did not sufficiently investigate and present

mitigating evidence at sentencing, and provided him insufficient advice in

connection with his guilty plea; (iv) the State violated the Fourth Amendment by

seizing his cell phone and computer and extracting data from them, and his counsel

should have sought suppression of that evidence; and (v) the police coerced his

confession. A Superior Court Commissioner recommended that Jobes’s motion for

postconviction relief should be denied, reasoning that his claim of ineffective

assistance of counsel did not provide a basis for relief because Jobes voluntarily

pleaded guilty; his counsel’s representation was well within the range of

reasonableness required by Strickland v. Washington, 466 U.S. 668 (1984); during

his plea colloquy Jobes stated he was satisfied with defense counsel’s representation;



                                          2
and Jobes failed to make concrete allegations that he was prejudiced by his counsel’s

alleged ineffectiveness. The Commissioner determined that Jobes’s other claims

were procedurally barred by Rule 61(i)(3) because they were not asserted before his

conviction.1 The Superior Court adopted the Commissioner’s report and denied the

motion. Jobes now appeals to this Court.

       (4)     On appeal, Jobes argues that (i) the prosecution committed misconduct

by withholding favorable evidence and not offering him a plea to unlawful sexual

contact; (ii) there was insufficient evidence to indict or convict him; (iii) his counsel

was ineffective because she did not fully review discovery materials with Jobes; and

(iv) the State violated the Fourth Amendment by seizing his cell phone and computer

and extracting data from them, and his counsel should have sought suppression of

that evidence.2 We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.3

       (5)     As an initial matter, the Superior Court correctly recognized that Rule

61(i)(3) barred Jobes’s claims that did not implicate the effectiveness of his counsel

because he did not raise those claims during the guilty plea proceeding and did not


1
   SUPER. CT. CRIM. R. 61(i)(3) (barring “any ground for relief that was not asserted in the
proceedings leading to the judgment of conviction, as required by the rules of this court,” unless
the defendant shows “[c]ause for relief from the procedural default” and “[p]rejudice from
violation of the movant’s rights”).
2
  To the extent Jobes raises other issues on appeal, they were not raised in the Superior Court, and
we therefore decline to address them. See SUPR. CT. R. 8 (“Only questions fairly presented to the
trial court may be presented for review . . . .”).
3
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).


                                                 3
demonstrate cause for the procedural default.4 A successful claim of ineffective

assistance of counsel can constitute “cause” under Rule 61(i)(3).5 But to prevail on

such a claim within the context of a guilty plea, a movant must show that (i) his

counsel’s conduct fell below an objective standard of reasonableness, and (ii) there

is a reasonable probability that, but for the alleged errors of counsel, the movant

would not have pleaded guilty and would have insisted on going to trial.6 A

defendant must make concrete allegations of cause and actual prejudice to

substantiate a claim of ineffective assistance of counsel. 7                       Although not

insurmountable, there is a strong presumption that counsel’s representation was

professionally reasonable.8

       (6)     In this case, Jobes’s claims of ineffective assistance of counsel are not

supported by the record. The evidence against Jobes included his confession to the

police that he engaged in sexual conduct with a fourteen-year-old girl. If Jobes had

gone to trial on the charge of Rape Third Degree, which is a Class B felony, he risked

the imposition of a prison sentence of at least two years and up to twenty-five years.9

By pleading guilty to Rape Fourth Degree, which is a Class C felony, he ensured a


4
  SUPER. CT. R. 61(i)(3); see also Fields v. State, 2017 WL 4607424 (Del. Oct. 12, 2017).
5
  Cook v. State, 2000 WL 1177695 (Del. Aug. 14, 2000).
6
  Duffy v. State, 2019 WL 459982 (Del. Feb. 5, 2019); Fields, 2017 WL 4607424.
7
  Younger v. State, 580 A.2d 552, 556 (Del. 1990).
8
  Albury v. State, 551 A.2d 53, 59 (Del. 1988).
9
  11 Del. C. § 4205(b)(2) (providing for a term of Level V incarceration for a Class B felony of
“not less than 2 years up to 25 years”); 11 Del. C. § 771 (establishing rape in the third degree as a
Class B felony).


                                                 4
much lower maximum term of incarceration and eliminated the minimum term of

incarceration.10 Under these circumstances, Jobes cannot demonstrate a reasonable

probability that the outcome of his case would have been better for him if he had

gone to trial rather than enter into a plea agreement. We therefore conclude, as did

the Superior Court, that the claim of ineffective assistance of counsel is without

merit.

         (7)   To the extent that Jobes contends that his other claims of error warrant

reversal separate from his assertion of ineffective assistance of counsel, those claims

are waived by his guilty plea. Jobes could have raised the claims at trial if he had

gone to trial, but he did not. Instead, he chose to enter into the plea agreement. A

knowing, intelligent, and voluntary guilty plea waives a defendant’s right to

challenge any errors occurring before the entry of the plea.11

         (8)   In this case, having reviewed the transcript of the guilty plea

proceeding, the Court has no doubt that Jobes entered his plea knowingly,

intelligently, and voluntarily. During the colloquy with Jobes, the Superior Court

made sure that Jobes understood the charges against him and what the guilty plea

would mean for him. Jobes expressed no reservation whatsoever when entering his

plea. He indicated he understood that he was waiving certain trial rights by pleading


10
   11 Del. C. § 4205(b)(3) (providing for a term of Level V incarceration for a Class C felony of
“up to 15 years”); 11 Del. C. § 770 (establishing rape in the fourth degree as a Class C felony).
11
   Fields, 2017 WL 4607424; Smith v. State, 2004 WL 120530 (Del. Jan. 15, 2004).


                                               5
guilty, including his right to require the State to prove each element of the charges

against him beyond a reasonable doubt. He also indicated that no one had coerced

him into entering the plea, and he expressed satisfaction with his counsel’s

representation. Jobes acknowledged that he was pleading guilty to Rape Fourth

Degree because he was in fact guilty of Rape Fourth Degree. Absent clear and

convincing evidence to the contrary, Jobes is bound by his sworn representations

during the guilty plea colloquy.12

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice




12
     Palmer v. State, 2002 WL 31546531 (Del. Nov. 13, 2002).


                                               6